

Exhibit 10.1


AMENDMENT NO. 1 TO
REGISTRATION RIGHTS AGREEMENT
 
This Amendment No. 1 (“Amendment”) to that certain Registration Rights
Agreement, dated as of December 12, 2002 (“Agreement”), by and between ICO
Global Communications (Holdings) Limited (“Company”) and Eagle River
Investments, LLC (subsequently assigned to Eagle River Satellite Holdings, LLC)
(“Holder”) is made as of the 11th day of December, 2007 (“Effective Date”)
(Company and Holder, each a “Party” and collectively, the “Parties”).
Capitalized terms used herein without definition shall have the meanings given
to such terms in the Agreement. 
 
WHEREAS, the Agreement grants Holder the right to demand registration of
3,000,000 shares of the Company’s Class A Common Stock that Holder has the right
to acquire pursuant to a Warrant Agreement, also dated as of December 12, 2002
(“Registration Rights”).
 
WHEREAS, the Agreement expires December 12, 2007 (“Initial Expiration Date”).
 
WHEREAS, Holder has agreed to refrain from exercising its Registration Rights
before the Initial Expiration Date if the Company agrees to extend the term of
the Agreement.
 
NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 

 
1.
Amendment to Section 14 Term. Section 14 of the Agreement is hereby amended and
restated in its entirety to read as follows:

 
“14. Term. This Agreement and the rights granted hereunder shall expire on the
seventh anniversary of the date set forth in the preamble to this Agreement.”
 

 
2.
New Section 15. Section 15 of the Agreement is hereby added to read as follows:

 
“15. Waiver of Certain Registration Rights. Holder agrees not to exercise its
rights under Section 2 of the Agreement before the Initial Expiration Date.”



 
3.
Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an originally executed signature page
or pages hereto, a counterpart signature page, or a photocopy or electronically
scanned copy thereof transmitted by telephone facsimile transmission or
electronic mail shall be as effective as delivery of a manually signed
counterpart of this Amendment.





--------------------------------------------------------------------------------




 
4.
Continuing Effect. With the exception of this Amendment, the remaining
provisions of the Agreement remain unchanged.



* * * *


IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.
 



ICO Global Communications (Holdings) Limited   Eagle River Satellite Holdings,
LLC      
/s/ Michael P. Corkery
 
/s/ Brian Marcinek
Name: Michael P. Corkery
 
Name: Brian Marcinek
Title: Executive Vice President,
 
Title: Vice President
Chief Financial Officer
   

 

--------------------------------------------------------------------------------

